       Case 2:19-cv-00657-WKW-JTA Document 2 Filed 09/09/19 Page 1 of 8




                                                 p 11
                      IN THE UNITED STATES MISTRitelrEOURT
                      FOR THE MIDDLE DIS AICT OF ALABAMA
                               NORTHERN '      (?lg P 4' 3

                                                   BRA R HACKEf GLA:
EQUAL EMPLOYMENT OPPORTUNITY                           LinSTPJ(;T COURT
                                                          OiS fiiICT ALA
COMMISSION,
                                                   )
                      Plaintiff,                   )
                                                   )               CIVIL ACTION NO.
v.                                                 )               a:N-01-657
                                                   )
                                                   )               COMPLAINT
ALLSTATE BEVERAGE COMPANY,LLC,                     )
                                                   )
                                                   )
                                                   )
                                                   )               JLTRY TRIAL DEMAND
                      Defendant.                   )
                                   NATURE OF THE ACTION

       This is an action under Title I ofthe Americans with Disabilities Act of 1990, as amended

("ADA") and Title I of the Civil Rights Act of 1991, to correct urilawful employment practices.

As alleged with greater particularity in paragraphs 12 through 26 below, Plaintiff U.S. Equal

Employment Opportunity Commission ("Plaintiff' or "EEOC") alleges that Defendant Allstate

Beverage Company, LLC ("Defendanr or "Allstate) violated the ADA by failing to provide

Charging Party Jimmy Freeman with reasonable accommodation of his disability and terminating

him from his employment on the basis of his disability.

                                   JURISDICTION AND VENUE

       1.     Jurisdiction ofthis Court is invoked pursuant to 28 U.S.C. §§ 451,1331, 1337,1343

and 1345. This action is authorized and instituted pursuant to Section 107(a) of the Americans

with Disabilities Act of 1990 ("ADA"), 42 U.S.C. §12117(a), which incorporates by reference

Sections 706 (f)(1) and (3) of Title VII of the Civil Rights Act of 1964 ("citle vIr), 42 U.S.0
       Case 2:19-cv-00657-WKW-JTA Document 2 Filed 09/09/19 Page 2 of 8




§2000e-5(f)(1) and (3), and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C.

§1981 a.

       2.     The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Middle District of Alabama, Northern

Division.

                                              PARTIES

       3.     Plaintiff EEOC is the agency of the United States of America charged with the

administration, interpretation, and enforcement of Title I ofthe ADA,and is expressly authorized

to bring this action by Section 107(a) of the ADA,42 U.S.C. §12117(a), which incorporates by

reference Sections 706(f)(1) and (3),42 U.S.0 §2000e-5(f)(1) and (3).

       4.     At all relevant times, Defendant has continuously been doing business in the State

of Alabama and the City of Montgomery, and has continuously had at least 15 employees.

       5.     At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce within the meaning of Section 101(5), 42 U.S.C. §§12111(5), and

101(7)of the ADA,42 U.S.C. §§12111 (7), which incorporates by reference Sections 701(g) and

(1)ofTitle VII,42 U.S. C. §§ 2000e(g) and (h).

       6.     At all relevant times, Defendant has been a covered entity under Section 101(2)of

the ADA,42 U.S.C. § 12111(2).

                            ADMINISTRATIVE PROCEDURES

       7.     More than thirty days prior to the institution ofthis lawsuit, Freeman filed a

charge with the Commission alleging violations ofthe ADA by Defendant.

       8.     On June 4, 2019, the Commission issued to Defendant a Letter of Determination

finding reasonable cause to believe that the ADA was violated and inviting Defendant to join the
       Case 2:19-cv-00657-WKW-JTA Document 2 Filed 09/09/19 Page 3 of 8




Commission in informal methods of conciliation to endeavor to eliminate the unlawful

employment practices and provide appropriate relief.

       9.      In its efforts to conciliate, the Commission engaged in communications with

Defendant to provide it with the opportunity to remedy the discrirninatory practices described in

the Letter ofDetermination. The Commission was unable to secure from Defendant a conciliation

agreement acceptable to the Commission.

       10.     On July 3, 2019, the Commission issued to Defendant a Notice of Failure of

Conciliation advising Defendant that the Cornmission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

       11.     All conditions precedent to the institution ofthe lawsuit have been fulfilled.

                                 STATEMENT OF CLAIMS

       12.     From approximately March 2018 through July 2018, Defendant engaged in

unlawful employment practices at its Montgomery, Alabama facility by failing to provide Freeman

with reasonable accommodation of his disability and terminated him from his employment on the

basis of his disability, in violation of Sections 102(a) and 102(b)(5)(A) of Title I of the ADA,42

U.S.C. §§ 12112(a) and (b)(5)(A).

       13.     Freeman is a qualified individual with a disability who could perform the essential

functions of his job with or without an accommodation. He began working at Allstate around

August 2011. He was employed by Allstate as a point of sale warehouse administrator ("POS

administrator") at Allstate's Montgomery facility. At all times, he performed his job in at least a

satisfactory manner.
       Case 2:19-cv-00657-WKW-JTA Document 2 Filed 09/09/19 Page 4 of 8




       14.       On or around March 6, 2018, Freeman was hospitalized because of a pulmonary

embolism. Freeman notified Defendant that he had been hospitalized because of his medical

condition.

       15.     The next day, a representative from Defendant catne to the hospital and provided

Freernan with Family and Medical Leave(FMLA)paperwork. Freeman submitted the completed

paperwork to Defendant on or around March 14, 2018.

       16.       On or around April 27, 2018, while Freeman was on FMLA leave, Defendant

requested that Freeman's physician complete a fitness-for-duty document.

       17.       On or about May 2, 2018, Freeman's physician completed and submitted the

requested document. In it, Freeman's physician noted that Freernan could perform his job with the

following accommodations:(1)help with lifting, transferring, or carrying 40 to 50 pounds and(2)

help with pushing or pulling fully loaded and unloaded carts.

       18.       Before suffering the embolism, Freeman had received help from coworkers with

lifting and pulling heavier items.

       19.       Upon receiving the fitness-for-duty document, Defendant asked Freeman for

permission to contact his physician to "clarify the limitation?' Freeman was under.

       20.       On or about May 10, 2018, Defendant contacted Freeman's physician who

confirmed that Freeman would not be able to push carts or lift objects weighing more than 40

pounds for three additional months.

       21.     Instead of allowing Freeman to return to work under his physician's instructions,

Allstate required Freernan to remain on unpaid FMLA leave.

       22.       On or about May 14, 2018, Allstate advised Freeman his FMLA would expire on

June 19, 2018.
       Case 2:19-cv-00657-WKW-JTA Document 2 Filed 09/09/19 Page 5 of 8




       23.     On or about June 19, 2018, Allstate informed Freeman that his FMLA leave had

expired and asked him to provide a fitness-for-duty certification by the end of the week, or he

would be terminated.

       24.     On June 19, 2018, Freeman emailed Allstate and requested additional leave so he

could meet with his physician on July 3, 2018. Freeman explained that his doctor's visit had been

delayed because his physician was out of town. Freeman stated that he "was sure[my physician]

would certify me to return to work after the appointment. It is my desire to return to work as soon

as I am eligible. If there is anything the company can do to hold off terminating my employment

it would be appreciated."

       25.     Allstate failed to engage in the interactive process with regard to Freeman's request

for additional leave. On June 22, 2018, Human Resources Generalist Judy Graham informed

Freeman in writing that Allstate had denied Freeman's request for additional leave and informed

Freeman that his employment with Allstate was terminated. Graham cited Freeman's not having

been cleared to perform the essential functions of his job as the reason for termination.

       26.     Defendant terminated Freeman rather than reasonably accommodating him, in

violation of Sections 102(a) and 102(b)(5)(A) of Title I of the ADA,42 U.S.C. §§ 12112(a) and

(b)(5)(A)-

       27.     The effect of the practices complained of in paragraphs 12 through 26 above has

been to deprive Freeman ofequal employment opportunities and has otherwise adversely affected

his status as an employee because of his disability.

       28.     The unlawful employment practices complained of in paragraphs 12 through 26

above were intentional.
        Case 2:19-cv-00657-WKW-JTA Document 2 Filed 09/09/19 Page 6 of 8




        29.       The unlawful employment practices complained of in paragraphs 12 through 26

above were done with malice or with reckless indifference to the federally protected rights of

Freeman.


                                      PRAYER FOR RELIEF

        Wherefore, the Cotnmission respectfully requests that this Court:

   A.         Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

              employees, attorneys, and all persons in active concert or participation with them,from

              engaging in any employment practice that discriminates on the basis of disability,

              including the denial of reasonable accommodations to qualified individuals with

              disabilities.

   B.         Order Defendant to institute and carry out policies, practices, and programs which

              provide equal employment opportunities for qualified individuals with disabilities, and

              which eradicate the effects of their past and present unlawful employment practices,

              including but not limited to requiring that Defendant(i) arnend its attendance policy to

              state that Defendant must make exceptions to the policy when required by the ADA as

              a reasonable accommodation for employees with disabilities; (ii) publicize that

              amendment to all present and future employees; and (iii) adhere to the amendment.

   C.         Order Defendant to make Freeman whole by providing appropriate backpay with

              prejudgment interest, in amounts to be determined at trial, and other affirmative relief

              necessary to eradicate the effects of its unlawfiil employment practices, including but

              not limited to front pay and reinstatement.
     Case 2:19-cv-00657-WKW-JTA Document 2 Filed 09/09/19 Page 7 of 8




D.      Order Defendant to make Freeman whole by providing appropriate compensation for

        the past and future pecuniary losses resulting from the unlawful employment practices

        described in paragraphs 12 through 26 above, including but not limited to relocation

        expenses, job search expenses, medical expenses, and other pecuniary losses, in

        amounts to be determined at trial.

E.      Order Defendant to make Freeman whole by providing appropriate compensation for

        the past and future non-pecuniary losses resulting from the unlawful employment

        practices described in paragraphs 12 through 26 above, including but not limited to

        emotional pain, suffering, inconvenience, loss of enjoyment of life, humiliation, and

        other non-pecuniary losses, in amounts to be determined at trial.

F.      Order Defendant to pay punitive damages for its malicious and reckless conduct

        described in paragraphs 12 through 26 above, in amounts to be determined at trial.

G.      Grant such further relief as the Court deems necessary and proper in the public interest.

H.      Award the Commission its costs ofthis action.

                                JURY TRIAL DEMAND

     The Commission requests a jury trial on all questions offact raised by its complaint.


                                          RESPECTFULLY SUBMITTED,

                                          Sharon Fast Gustafson
                                          General Counsel

                                          James L. Lee
                                          Deputy General Counsel

                                          Gwendolyn Young Reams
                                          Associate General Counsel

                                          U.S. Equal Employment Opportunity Commission
Case 2:19-cv-00657-WKW-JTA Document 2 Filed 09/09/19 Page 8 of 8




                             131 M. Street E
                             Washingto i, DC 2 07


                             MARS A RUCKER(PA Bar No. 90041)
                             Regional Attorney

                             EQUAL EMPLOYMENT OPPORTUNITY
                             COMMISSION,Binningham District Office
                             Ridge Park Place, Suite 2000
                             1130 22nd Street, South.
                             Binningham, Alabama 35205
                             Telephone:(205)212-2045
                             Facsimile:(205)212-2041
